department of the treasury internal_revenue_service washington d c date cc intl br tl-n-2229-93 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from jeffrey dorfman chief branch cc intl br subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p s b z fc a b c d e f year issue s whether the taxpayer should recognize a taxable gain as a result of a debt for equity_swap conclusion yes the taxpayer should recognize a taxable gain from the debt for equity_swap facts p the taxpayer is a u s_corporation that uses the u s dollar as its functional_currency s is a country z subsidiary of p that uses the fc country z’s currency as its functional_currency country z had issued u s dollar-denominated debt that was trading on the secondary markets at steep discounts country z implemented a debt for equity_swap program that allowed it to retire this dollar- denominated debt in exchange for fcs that would be invested in country z p which was planning on investing in a plant in country z participated in the program in an effort to obtain fcs at the lowest cost possible in year pursuant to the terms of its debt-equity_swap agreement with country z p purchased a participation in country z u s dollar-denominated debt the sovereign debt with a face_amount of dollar_figurea from b a u s commercial bank for dollar_figureb the secondary market price of the sovereign debt p then surrendered the sovereign debt to country z from the information submitted we do not have the ability to determine whether p transferred the sovereign debt to country z directly or whether p contributed the debt to s which then surrendered the sovereign debt to country z in exchange for the surrender of its dollar-denominated debt country z credited s’s account with fc in the amount of c these fcs could be used only for the purposes specified under the agreement between p and country z the c fc had a fair_market_value had there been no restrictions on their use equal to the face value of the sovereign debt discounted by approximately f ie the fc proceeds which s received had a fair_market_value far greater than p’s basis in the sovereign debt it purchased s then issued all its capital stock to p it is not clear whether there were any restrictions placed on the s capital stock or on the repatriation of s’s earnings typically such restrictions are imposed by country z in its year tax_return as originally filed p recognized gain on the debt- equity_swap in the amount of dollar_figuree ie the difference between the amount_realized on the exchange of the country z sovereign debt dollar_figured and its basis in the sovereign debt dollar_figureb p subsequently filed a claim_for_refund arguing that it should not have recognized any gains as a result of the debt-equity_swap you have requested guidance for purposes of considering the appropriate response to p’s refund claim the appellate venue for this taxpayer would be other than the fifth circuit we respond first assuming that p surrendered the sovereign debt to country z directly and then assuming that p contributed the sovereign debt to its subsidiary s which surrendered it to country z law and analysis i p directly exchanged the sovereign debt with country z under sec_1001 we believe p must recognize gain in the amount of the excess of the fair_market_value of the fc which was credited to s’s account over p’s basis in the sovereign debt in this event p did not receive the consideration for the sovereign debt directly nevertheless since s received the fc payments as a result of p’s transfer of the sovereign debt to country z p is deemed to have constructively received the fc and contributed them to s see revrul_87_124 87_2_cb_205 a valuation at issue is the amount of gain which p realized on the debt-equity_swap taxpayers seeking to avoid the recognition of gains on this type of debt-equity_swap argue that the restrictions imposed on the local currency and those imposed on the repatriation of earnings lower the value of the local currency received in the exchange these arguments were rejected by the tax_court in 106_tc_257 supplemental opinion rev’d 121_f3d_977 5th cir the tax_court concluded that the local currency received by the taxpayer should not be reduced by the restrictions imposed on their use which were similar to restrictions placed on loan disbursements by financial institutions when lending with respect to construction projects we note however that in reversing the tax_court on another issue the fifth circuit in dicta expressed some skepticism about the tax court’s findin121_f3d_977 pincite n 5th cir in a subsequent case the tax_court granted a taxpayer a discount from the fair_market_value of the foreign_currency due to some restrictions on the repatriation of the taxpayer’s investment for twelve years 108_tc_265 in that case however the service’s expert had conceded that based on the facts of that case a discount might have been appropriate with respect to p’s debt-equity_swap we have not been made aware of restrictions imposed on the local currency received or on the repatriation of earnings that would warrant a reduction in the amount of the taxable gain originally reported by the taxpayer b gain recognition the taxpayer’s claim_for_refund however is based in large part on the fifth circuit’s decision in g m trading which held that the foreign_currency the taxpayer received in excess of its basis in the sovereign debt was in part a sec_118 tax- free capital_contribution by a non-shareholder in g m trading the service argued and the tax_court held that the foreign_currency received in excess of the taxpayer’s basis in the sovereign debt did not fall under sec_118 because the mexican government received direct specific and significant economic benefits that related to its foreign exchange position namely the surrender of dollar-denominated debt in exchange for local currency and the specific contractual promise to employ mexican workers and use mexican contractors g m trading t c pincite the fifth circuit in g m trading however reversed the tax_court on this issue the fifth circuit did not find that the total amount of foreign_currency received in excess of the basis of the sovereign debt surrendered was necessarily a sec_118 nontaxable capital_contribution rather the fifth circuit held that it could not determine the amount of foreign_currency which constituted the capital_contribution and the amount of foreign_currency if any which constituted gain and therefore concluded that the values of both the debt and the mexican pesos paid for its surrender were fixed by what the taxpayer had paid for the sovereign debt on the secondary market the court concluded that any payment in excess of that amount constituted a tax-free capital_contribution by a non-shareholder under sec_118 we do not agree with the fifth circuit’s analysis as the tax_court had found the taxpayer in g m trading received specific bargained-for benefits that rendered sec_118 inapplicable similarly in this case country z was able to retire dollar-denominated debt without using any of its hard currency reserves this and other bargained-for benefits take p’s debt-equity_swap outside the intended scope of sec_118 furthermore even if the excess payment over p’s basis were held to be a sec_118 contribution_to_capital p would still have to recognize gains under sec_367 this argument was not made by the parties in g m trading and was not considered by either the tax_court or the fifth circuit sec_367 subject_to various exceptions not relevant here requires the taxpayer to recognize gain when it transfers appreciated_property to a foreign_subsidiary in exchange for that subsidiary’s capital stock if tax free under sec_118 the excess fc payment over p’s basis in the country z debt would be treated as appreciated_property for purposes of sec_367 since p uses the u s dollar as its functional_currency the fc constitutes property to p accordingly the excess fc payment that would qualify as tax free under sec_118 would have a zero basis under sec_362 therefore p’s deemed contribution of the fc to s in return for s’s capital stock constituted a contribution of appreciated_property ie with a market_value in excess of basis to a foreign_subsidiary and is taxable under sec_367 ii p contributed the sovereign debt to s which s then surrendered to country z if the facts show that rather than surrendering the country z debt directly p contributed the country z debt to s which in turn surrendered it to country z then p cannot be said to have received fcs in exchange for the debt and therefore cannot be taxable on the gains from that exchange under sec_1001 however p would still be taxable on the contribution of the sovereign debt to its foreign_subsidiary under sec_367 as discussed above sec_367 subject_to various exceptions not relevant here requires the taxpayer to recognize gain when it transfers appreciated_property to its foreign_subsidiary in exchange for its subsidiary’s capital stock the sovereign debt it contributed to s had appreciated in value because p negotiated the debt-equity exchange_agreement with country z prior to contributing it to s the fair_market_value of the s capital stock which p received which is a function of the fair_market_value of the fc paid to s exceeded p’s basis in the sovereign debt therefore under this fact pattern p should have recognized gain under sec_367 case development hazards and other considerations if you have any further questions please call jeffrey dorfman chief branch office of associate chief_counsel international
